Citation Nr: 1824028	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

				
THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected right ankle degenerative changes status -post surgery.  

2.  Entitlement to a rating in excess of 10 percent for a service-connected left ankle degenerative joint disease (DJD).  

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to an earlier effective date than February 12, 2010 for service-connected bilateral pes planus with plantar fasciitis. 

5.  Entitlement to an earlier effective date than February 12, 2018 for priority group 1 status for health care eligibility.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1979 in the United States Marine Corps.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By way of procedural background, this matter was previously before the Board in June 2017.  The issues before Board at that time included a request to reopen and for service-connection for bilateral ankle disabilities, as well as a claim for an increased rating for the bilateral ankle disabilities.  The Board reopened the service connection claim for the bilateral foot conditions and remanded for further development.  While on remand, the RO granted the service connection claim for the bilateral foot condition in a February 2018 rating decision and assigned an initial disability rating of 50 percent.  As the grant of service connection is a grant of the full benefit sought on appeal, the claim for service connection for the bilateral foot disabilities is no longer before the Board.  

The Veteran filed a timely notice of disagreement in March 2018 to the effective date for service-connection of the bilateral foot disabilities and the resulting effective date of the grant of priority group 1 status for health care eligibility.  The notice of disagreement has not yet been acknowledged by the RO, and a statement of the case has not yet been issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Veteran also disagreed with the Board's evaluation of the service connected bilateral ankle disabilities in the March 2018 notice of disagreement.  However, the Board has not previously issued a final decision adjudicating the claim for an increased rating of the bilateral ankle disabilities.  This decision adjudicates those claims and constitutes a final decision by the Board.  If the Veteran does not agree with this decision, he may take appropriate action to appeal to the United States Court of Appeals for Veterans Claims (CAVC).  See "Your Rights to Appeal Our Decision."

Finally, the record raises the issue of individual unemployability due to the Veteran's service-connected disabilities.  See 38 C.F.R. §§ 3.340 , 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that entitlement to TDIU is part and parcel of an increased rating claim when unemployability due to the disability at issue is raised by the Veteran or the record).  This issue will be discussed further in the Remand section below.  

The Veteran has not requested a hearing before the Board with regard to the claims before the Board.

The issues of TDIU, entitlement to an earlier effective date than February 12, 2010 for service-connected bilateral pes planus with plantar fasciitis, and entitlement to an earlier effective date than February 12, 2018 for priority group 1 status for health care eligibility are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to July 25, 2013, the service-connected right ankle disability was primarily productive of degenerative changes, normal range of motion, tenderness on palpation, and pain.  

2.  Prior to July 25, 2013, the service-connected left ankle disability was primarily productive of arthritis, normal range of motion, tenderness on palpation, and pain.  

3.  Beginning July 25, 2013, the service-connected right ankle disability was productive of dorsiflexion to 10 degrees and plantar flexion to 20 degrees, but no worse, with moderate to severe tenderness on palpation, objective pain on weight-bearing and nonweight-bearing, swelling, and additional functional loss due to pain, weakness, and excess fatigability.  

4.  Beginning July 25, 2013, the service-connected left ankle disability was productive of dorsiflexion to 10 degrees and plantar flexion to 20 degrees, but no worse, with moderated to severe tenderness on palpation, pain on weight and non-weight bearing, swelling, and additional functional loss due to pain, weakness, and excess fatigability.  


CONCLUSIONS OF LAW

1.  Prior to July 25, 2013, the criteria are not met for a rating higher than 10 percent for the right ankle disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2017).

2.  Prior to July 25, 2013, the criteria are not met for a rating higher than 10 percent for the left ankle disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2017).  

3.  Beginning July 25, 2013, the criteria are met for a 20 percent disability rating, but no higher, for the right ankle disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).


4.  Beginning July 25, 2013, the criteria are met for a 20 percent disability rating, but no higher, for the left ankle disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Matters  

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Additionally, the Board finds there has been substantial compliance with its June 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Pertinent Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

III.  Bilateral Ankle Disabilities 

The Veteran is currently in receipt of separate 10 percent ratings for each ankle disability under Diagnostic Code 5010, 38 C.F.R. § 4.71a based on evidence of arthritis and painful noncompensable limitation of motion.  

Diagnostic Code 5010 rates traumatic arthritis, which directs that traumatic arthritis to be rated under Diagnostic Code 5003 for degenerative arthritis.  Under DC 5003, arthritis established by x-ray studies will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. 
§ 4.71a, DC 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 rates the limitation of motion of the ankle, and assigns a maximum 20 percent rating for marked limitation of motion, and a 10 percent rating for moderate limitation of motion.  Id.  The words "moderate," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees, and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran contends that his bilateral ankle disabilities are more severe than the assigned separate 10 percent rating contemplates, and he believes that a 20 percent disability rating for each ankle is warranted.  See March 2018 notice of disagreement.  

Turning to the evidence, the Veteran sought treatment for the bilateral ankles at VA during the appellate period.  The Veteran reported to his VA primary care physician in February 2009 that his feet hurt when they were flat on the ground.  The physician noted there had been extensive studies done, which revealed the Veteran had degenerative joint disease in the bilateral ankles.  VA treatment records dated November 2009 report the Veteran wearing braces on both lower extremities and using a cane to ambulate.  

The Veteran again sought treatment in May 2011 at VA for worsening left ankle pain.  The Veteran was taking prescription Tylenol, but later took over the counter Ibuprofen, with relief.  The Veteran reported pain on weight bearing.  On physical examination, neither ankle exhibited significant swelling or warmth.  The physician noted the Veteran was tender at the medial aspect of his left foot but that his range of motion of his ankles seemed intact; however, no measurements were recorded.  In August 2011, the Veteran received custom Arizona ankle braces to support his ankles.  

The Veteran was afforded a VA examination in November 2011 to assess the severity of the bilateral ankle disability.  The Veteran reported his feet and ankles ached all the time.  He was only able to walk a couple of blocks at a time.  The Veteran denied flare ups or incapacitating episodes related to his ankles.  The Veteran's bilateral ankle plantar flexion was to 40 degrees and dorsiflexion was to 20 degrees without objective signs of pain.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion.  No functional loss was found after repetitive use.  The Veteran exhibited tenderness or pain on palpation of the joints or soft tissue bilaterally.  No instability, ankylosis, os calcis, astragalus, astragalectomy, shin splints, stress fractures, Achilles tendonitis, or Achilles ruptures were found.  The Veteran used a cane regularly and a walker occasionally.  The Veteran used CAM braces constantly, but the examiner noted the Veteran only needed the CAM braces for the bilateral foot disabilities.  Degenerative arthritis was diagnosed by imaging studies of the left ankle, but no degenerative changes were found in the right ankle.  The examiner noted the bilateral ankle disabilities did not affect the Veteran's ability to work.  

The Veteran, in the May 2012 substantive appeal, maintained that his bilateral ankles nearly touch the floor.  The Veteran was unable to wear shoes due to swelling in his ankles.  He treated the bilateral ankle symptoms with pain medication.  

Similarly, a June 2013 VA podiatry treatment record reported that the Veteran tried shoe gear and Arizona braces for several years with little results.  The podiatrist recommended compression stockings to control the swelling in his ankles and feet so he could wear shoes.  

In July 2013, the Veteran was evaluated by a VA orthopedist.  The Veteran reported constant and severe bilateral ankle pain that was worse with activity and better with rest.  The orthopedist noted the Veteran exhibited subfibular tenderness to palpation, stiff subtalar, and transverse talar motion bilaterally.  The Veteran's ankles had dorsiflexion to 10 degrees and plantar flexion to 20 degrees bilaterally.  The ankle muscle strength was normal (5/5).  Posterior tibial tendon insufficiency was noted by the examiner.  

The Veteran was afforded x-ray studies again in February 2015.  The x-ray report showed minimal to moderate soft tissue swelling over the ankle joints.  No recent fractures were seen bilaterally.  

The Veteran was afforded another VA examination in April 2015 for the bilateral ankle disabilities.  The Veteran reported having flare ups that made walking painful and his ankles weak.  The examiner, an osteopathic physician, found the Veteran had normal range of motion bilaterally.  Despite the normal range of motion, pain was noted on examination and was found to cause functional loss in dorsiflexion and plantar flexion bilaterally.  The examiner found severe tenderness to palpation diffusely to the entire ankle bilaterally.  Objective evidence of pain with weight bearing was seen.  The Veteran was able to perform repetitive use testing, and no additional loss of range of motion was found after at least three repetitions for both ankles.  The examiner noted pain, weakness, and excess fatigability significantly limited the Veteran's functional use with repeated use over time and during flare ups.  During this examination, the examiner noted the Veteran was experiencing a flare up and that the Veteran's description of functional loss during a flare up was consistent with the examination.  The Veteran also had swelling in both ankles.  Additional functional loss included disturbance of locomotion and interference with standing due to the bilateral ankle disabilities.  The Veteran had normal muscle strength.  No muscle atrophy, crepitus, ankylosis, os calcis, astragalus, astragalectomy, shin splints, stress fractures, Achilles tendonitis, or Achilles ruptures were found.  Anterior Drawer Testing and Talar Tilt Tests were negative, but ankle instability or dislocation was suspected.  To ambulate, the Veteran used braces and a cane constantly and a walker regularly.  The examiner specifically noted these assistive devices were required due to the ankle condition.  The examiner reported that the Veteran was unable to work due to the medications he took for his ankle pain.  

The Veteran was seen by his VA primary care physician again in November 2015.  On physical examination, the physician noted no appreciable disease was seen and the Veteran was using a wheelchair.  VA pain management records, dated January 2017, report the Veteran characterized his feet, ankles, and wrist pain as a nine on a 10 point scale, with ten being the most painful.  

The Veteran was afforded another VA examination in October 2017.  The Veteran was diagnosed with degenerative changes, status-post right ankle surgery and with mild degenerative joint disease in the left ankle.  The Veteran took hydrocodone for pain.  The Veteran reported flare ups of the ankles that caused swelling and sharp pain which resulted in difficulty ambulating.  He used a cane, ankle braces, and a walker most of the time.  The examiner, a nurse practitioner, reported abnormal range of motion of the bilateral ankles.  The Veteran had dorsiflexion to 15 degrees and plantar flexion to 35 degrees in the right ankle, and dorsiflexion to 15 degrees and plantar flexion to 30 degrees in the left ankle.  The examiner noted the Veteran's reduced range of motion in his ankles contributed to his functional loss because it caused difficulty with the range of motion of his feet.  Pain was noted to cause additional functional loss on examination in both dorsiflexion and plantar flexion.  There was objective evidence of bilateral moderate tenderness on palpation diffusely through each ankle.  Objective evidence of pain on active and passive motion, as well as weight bearing and non-weight bearing, was noted bilaterally.  The Veteran experienced bilateral ankle pain, stiffness, and swelling.  The Veteran was able to perform repetitive use testing bilaterally and no additional loss of range of motion was found after at least three repetitions.  Muscle strength in the ankles was normal (5/5).  No muscle atrophy, crepitus, ankylosis, os calcis, astragalus, astragalectomy, shin splints, stress fractures, Achilles tendonitis, or Achilles ruptures were found.  Anterior Drawer testing and Talar Tilt testing were negative, but ankle instability or dislocation was again suspected.  The examiner noted that the bilateral ankle disabilities impacted the Veteran's ability to work because he was unable to stand, walk, or perform other weight bearing activities for extended periods of time.  

After review of the evidence, both lay and medical, the Board finds that prior to July 25, 2013, the bilateral ankle disabilities have manifested symptoms of pain, with plantar flexion limited to 40 degrees bilaterally and normal dorsiflexion.  As the Veteran had limitation of plantar flexion to 40 degrees, which was only 5 degrees less than full range of motion, and normal dorsiflexion, the bilateral ankle disabilities more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5010.  

Since there is no evidence of stiffness, heat, redness, lack of endurance, locking, instability, dislocation, swelling, fatigue, or weakness and limitation of plantar flexion to 40 degrees with normal dorsiflexion prior to July 25, 2013, the bilateral ankles are not primarily productive of a "moderate" limitation of motion of the ankle.  

Nonetheless, even if the Board were to find that limitation of plantar flexion to 40 degrees more nearly approximates the criteria for "moderate" limitation of motion, under Diagnostic Code 5271 "moderate" limitation of motion of the ankle is rated at 10 percent; therefore, the Veteran would not receive a higher rating under Diagnostic Code 5271 for this period on appeal.  Furthermore, a separate 10 percent rating under Diagnostic Code 5271 for "moderate" limitation of motion, in addition to a 10 percent rating under Diagnostic Code 5010, which is rated on the basis of noncompensable limitation of motion due to pain, would compensate the same symptom of painful motion, and would, therefore, be impermissible pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62.  Finally, there also is no evidence of incapacitating episodes due to the Veteran's bilateral ankles to warrant a higher rating under DC 5010.  

Beginning July 25, 2013, the Board finds that the criteria for a rating of 20 percent per ankle, but no higher, under Diagnostic Code 5271 for a "marked" ankle disability have been more nearly approximated, as the bilateral ankle disabilities were manifested by symptoms of moderate to severe tenderness to palpation, pain, instability, disturbance of locomotion, inability to stand for extended periods of time, and additional functional loss due to pain, weakness, excess fatigability, swelling, and plantar flexion limited, at worst, to 20 degrees and dorsiflexion to 10 degrees.  Thus, the Veteran is assigned a 20 percent disability rating for each ankle beginning July 25, 2013.  This is the maximum schedular rating available under DC 5271.  

The Board acknowledges that, based on the normal range of motion measurements provided in the April 2015 VA examination, a rating of 10 percent is indicated under DC 5010.  However, despite the April 2015 measurements and only moderately reduced range of motion reported in the October 2017 examination, both examiners indicated the Veteran had additional functional loss due to pain, swelling, weakness, and excess fatigability, disturbance of locomotion reduced ability to stand for prolonged periods, and instability in the bilateral ankles which also affected the range of motion of his foot  Thus, the Board finds the overall functional impairment of the bilateral ankle disabilities more nearly approximates "marked" reduced range of motion which is required for separate 20 percent ratings under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

Additionally, the Board considered whether a higher rating may be available under other diagnostic codes during the entire appellate period.  However, the evidence does not indicate that the Veteran has ankylosis of the ankles (DC 5270) or the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274).  Additionally, there is no evidence that the Veteran has experienced any incapacitating episodes due to the bilateral ankle disabilities, which is required for a 20 percent rating under DC 5010.  Thus, the other diagnostic codes are not applicable to the bilateral ankles in this case during any period on appeal.

In summary, the Board denies higher than 10 percent disability ratings for each ankle disability for the period prior to July 25, 2013.  Additionally, the Board grants separate 20 percent ratings, but no higher, for each ankle disability beginning July 25, 2013.  As demonstrated above, the assignment of the 20 percent rating contemplates any functional loss present in the bilateral ankles due to painful motion, swelling, excess fatigability, weakness, and instability.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a; See Deluca, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Prior to July 25, 2013, a disability rating in excess of 10 percent for the right ankle degenerative changes status -post surgery is denied.  

Prior to July 25, 2013, a disability rating in excess of 10 percent for the left ankle degenerative joint disease (DJD) is denied.  

Beginning July 25, 2013, a disability rating of 20 percent, but not greater, is granted for the right ankle degenerative changes status -post surgery. 

Beginning July 25, 2013, a disability rating of 20 percent, but not greater, is granted for the left ankle degenerative joint disease (DJD).  



REMAND

As noted in the Introduction, entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. at 447.  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not yet been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  

Additionally, the RO granted service connection for the Veteran's bilateral foot disabilities in a February 2018 rating decision, which also led to a grant of priority 1 status for health care eligibility.  The Veteran filed a notice of disagreement (NOD) in March 2018; however, a Statement of the Case has not yet been issued.  Accordingly, a remand is warranted.  See Manlicon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate with the claims file.  

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  Provide the Veteran with an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  Request that he complete the form and return it to VA.  

3.  Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) an earlier effective date than February 12, 2010 for the service-connected bilateral foot disabilities and (2) an earlier effective date than February 12, 2018 for priority group 1 status for health care eligibility.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues. Then, only if an appeal is timely perfected, return the issues to the Board for further appellate consideration.

3.  Adjudicate the issue of entitlement to a TDIU.  If the TDIU is denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


